 


 HR 3243 ENR: FITARA Enhancement Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3243 
 
AN ACT 
To amend title 40, United States Code, to eliminate the sunset of certain provisions relating to information technology, to amend the National Defense Authorization Act for Fiscal Year 2015 to extend the sunset relating to the Federal Data Center Consolidation Initiative, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the FITARA Enhancement Act of 2017.  2.Elimination of sunset relating to transparency and risk management of major information technology investmentsSubsection (c) of section 11302 of title 40, United States Code, is amended by striking the first paragraph (5).  
3.Elimination of sunset relating to information technology portfolio, program, and resource reviewsSection 11319 of title 40, United States Code, is amended— (1)by redesignating the second subsection (c) as subsection (d); and  
(2)in subsection (d), as so redesignated, by striking paragraph (6).  4.Extension of sunset relating to Federal Data Center Consolidation InitiativeSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 44 U.S.C. 3601 note) is amended by striking 2018 and inserting 2020.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
